DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 12 November 2020.  In view of this communication, claims 1-14 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 12 November 2020, 03 February 2021, and 09 September 2021 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Motor Stator With Tooth Crest Air Gap.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 13 recites a motor comprising “the motor stator according to claim 1” and claim 14 recites a bus comprising “the motor stator according to claim 1”.  Neither claim recites any additional limitations relating to said motor stator.  Therefore, neither claim further limits the subject matter of the claim upon which it depends.
The Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Nakano et al. (US 2013/0154436 A1), hereinafter referred to as “Nakano”.
Regarding claim 1, Nakano discloses a motor stator [3], comprising a stator tooth [7], wherein the stator tooth [7] comprises a tooth root [7a], and a tooth crest [7b] (fig. 21; ¶ 0045, 0050); 
the tooth crest [7b] is provided on the tooth root [7a] (fig. 21); 
the tooth crest [7b] comprises a first tooth crest part [7b1] and a second tooth crest part [7b2] (fig. 21; the first and second crest parts are arranged on either circumferential side of the supplemental groove [5]); 
the first tooth crest part [7b1] and the second tooth crest part [7b2] are provided on two sides of the tooth root [7a] along the circumference of the motor stator [3], respectively, and a tooth crest air gap [5] is formed between the first tooth crest part [7b1] and the second tooth crest part [7b2] (fig. 21; ¶ 0075-0076).

    PNG
    media_image1.png
    351
    506
    media_image1.png
    Greyscale

Regarding claim 2, Nakano discloses the motor stator [3] according to claim 1, as stated above, wherein the tooth crest air gap [5] radially penetrates through the first tooth crest part [7b1] and the second tooth crest part [7b2], and separates the first tooth crest part [7b1] from the second tooth crest part [7b2] (fig. 21; ¶ 0076).
Regarding claim 13, Nakano discloses a motor, comprising the motor stator [3] according to claim 1, as stated above (no additional structure is required by this claim, besides that recited in claim 1, above).
Regarding claim 14, Nakano discloses a bus, comprising the motor stator [3] according to claim 1, as stated above (no additional structure is required by this claim, besides that recited in claim 1, above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Evans (DE 10 2010 038 764 A1), hereinafter referred to as “Evans”.
Regarding claim 3, Nakano discloses the motor stator [3] according to claim 1, as stated above, wherein the tooth crest air gap [5] radially extends from a plurality of ends, close to the tooth root [7a], of the first tooth crest part [7b1] and the second tooth crest part [7b2] (fig. 21).  
Nakano does not disclose that the first tooth crest part [7b1] and the second tooth crest part [7b2] abut at a plurality of ends away from the tooth root [7a], so as to close the tooth crest air gap [5].


    PNG
    media_image2.png
    313
    766
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tooth crest air gaps of Nakano having closed ends as taught by Evans, in order to increase the mechanical stability of the teeth (¶ 0061 of Evans).
Regarding claim 4.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Ombach et al. (US 2012/0098376 A1), hereinafter referred to as “Ombach”.
Regarding claim 5, Nakano discloses the motor stator according to claim 1, as stated above.  Nakano does not disclose that the first tooth crest part [7b1] of the stator tooth [7] abuts the second tooth crest part [7b2] of an adjoining stator tooth [7] to form a closed slot.
Ombach discloses a motor stator [300] comprising teeth [302] having a first tooth crest part [302a] and a second tooth crest part [302b] (fig. 3-4; ¶ 0047-0048), wherein the first tooth crest part [302a] of the stator tooth [302] abuts the second tooth crest part [302b] of an adjoining stator tooth [302] to form a closed slot [202] (fig. 3-4; ¶ 0048-0049; the crest parts are joined together at “connecting bridge 401”).

    PNG
    media_image3.png
    392
    745
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the first and second tooth crest parts of Nakano abutting those of adjacent teeth as taught by Ombach, in order to provide the advantages 
Regarding claim 6, Nakano, in view of Ombach, discloses the motor stator according to claim 5, as stated above, wherein Ombach further discloses that the first tooth crest part [302a] of the stator tooth [302] and the second tooth crest part [302b] of the adjoining stator tooth [320] are integrally molded (fig. 3-4; ¶ 0048-0049; the crest parts are joined together at “connecting bridge 401”).
Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Laloy et al. (US 2011/0095643 A1), hereinafter referred to as “Laloy”.
Regarding claim 7, Nakano discloses the motor stator according to claim 1, as stated above.  Nakano does not disclose that the first tooth crest part [7b1] and the second tooth crest part [7b2] are in a clamped fixation with the tooth root [7a].
Laloy discloses an armature [100] comprising teeth [10] having a tooth root [1], a first tooth crest part [2a], and a second tooth crest part [2b] (fig. 1; ¶ 0035-0036), 

    PNG
    media_image4.png
    395
    482
    media_image4.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the tooth crest parts of Nakano as separate components clamped to the tooth roots as taught by Laloy, in order to provide uncovered areas of the windings, thereby improving cooling of the windings (¶ 0050-0051).
Further, it has been held that making a component separable, in this case for the purpose of improving cooling of the windings, instead of the integral structure disclosed in the prior art would have been a matter of obvious engineering choice.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 8, Nakano, in view of Laloy, discloses the motor stator according to claim 7, as stated above, wherein Laloy further discloses that the tooth root [1] is provided with a first clamping slot [6a of 2a] which extends along an axis direction of the motor stator, and the first tooth crest part [2a] is clamped in the first clamping slot [6a of 2a]; and/or the tooth root [1] is provided with a second clamping slot [6a of 2b] which extends along the axis direction of the motor stator, and the second tooth crest part [2b] is clamped in the second clamping slot [6a of 2b] (fig. 1; ¶ 0045).
Regarding claim 9.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano.
Regarding claim 10, Nakano discloses the motor stator according to claim 1, as stated above.  Nakano does not disclose that on a cross-section which is perpendicular to a central axis of the motor stator [3], a width [Wd] of the tooth crest air gap [5] is W1, 
0.15 * WT ≤ W1 ≤ 0.3 * WT; WT = (Ds * π) / Ns, wherein Ds is an outer diameter of the stator, and Ns is a number of a plurality of slots of the stator.
However, Nakano does disclose that the width [Wd] of the tooth crest air gap [5] is a result effective variable (fig. 21; ¶ 0076-0078) affecting cogging torque.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the width of the tooth crest air gap in order to suppress the cogging torque due to variations in the rotor (¶ 0077).  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 11, Nakano discloses the motor stator according to claim 1, as stated above.  Nakano does not disclose that on a cross-section which is perpendicular to a central axis of the motor stator [3], a length [Hd] of the tooth crest air gap [5] is L1, 
0.2 * LT ≤ L1 ≤ 0.4 * LT; LT = (Ds-Dy)/2, 
wherein Ds is the outer diameter of the stator, and Dy is a bottom diameter of the slot of the stator.
However, Nakano does disclose that the length [Hd] of the tooth crest air gap [5] is a result effective variable (fig. 21; ¶ 0076, 0079) affecting cogging torque.
.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Lokhandwalla et al. (US 2011/0101818 A1), hereinafter referred to as “Lokhandwalla”.
Regarding claim 12, Nakano discloses the motor stator according to claim 1, as stated above, wherein the tooth crest [7b] is made of a plurality of oriented steel sheets (¶ 0045; the core is “formed by laminating magnetic steel sheets”).  
Nakano does not disclose the steel sheets including silicon.
Lokhandwalla discloses a motor stator [30] comprising a plurality of teeth [34] having a tooth crest [40] (fig. 3; ¶ 0014-0015), wherein the tooth crest [40] is made of a plurality of oriented silicon steel sheets (¶ 0016).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the steel laminations of Nakano using silicon steel as taught by Lokhandwalla, in order to increase the electrical resistivity of the steel thereby reducing induced eddy currents and core losses.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Oh et al. (US 2013/0076196 A1) discloses a stator comprising teeth with slots at their distal ends, surrounded by a permanent magnet rotor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/Michael Andrews/
Primary Examiner, Art Unit 2834